Citation Nr: 0329210	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-06 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to the veteran's service-connected 
disability of plantar warts on both feet.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to the veteran's service-connected 
disability of plantar warts on both feet.

3.  Entitlement to service connection for a left knee 
disorder, as secondary to the veteran's service-connected 
disability of plantar warts on both feet.

4.  Entitlement to an increased rating for plantar warts on 
both feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

On October 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the 
examinations described below.  Send the 
claims folder to the examiner(s) for 
review.

Low Back and Bilateral Knee Disabilities
The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's back 
and knee disabilities.  A complete 
history pertaining to the veteran's back 
and knee disabilities should be elicited.  
The examiner should identify all 
currently existing disorders of the 
veteran's low back and knees.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
veteran's knees and low back as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the veteran's 
service-connected plantar warts.  The 
complete rationale for all opinions 
provided should be clearly set forth in 
the examination report.

2.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the examinations described 
below.  Send the claims folder to the 
examiner(s) for review.

Bilateral Plantar Warts
The veteran should be afforded an 
examination to determine the current 
degree of severity of his service-
connected bilateral plantar warts.  

The examiner should describe all 
symptomatology and functional impairment 
associated with the veteran's bilateral 
plantar warts, to include any functional 
impairment due to pain and any increase 
in functional impairment due to repeated 
use.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





